Citation Nr: 0823827	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  00-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date prior to May 8, 2003, for a 
grant of entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney-
at-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from December 1965 to December 1967, to include a tour of 
combat duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appealed decision implemented 
a November 2006 Board decision granting entitlement to TDIU; 
the RO assigned an effective date of May 8, 2003, and the 
veteran wants an earlier effective date.


FINDING OF FACT

May 8, 2003 is the earliest date that entitlement to a TDIU 
is shown; prior to May 8, 2003, the weight of the evidence is 
against a finding that as a result of his service-connected 
disabilities, the veteran was unable to obtain or retain 
substantially gainful employment outside the protected 
environment of his family business.


CONCLUSION OF LAW

The criteria for assignment of an effective date for 
entitlement to TDIU prior to May 8, 2003, are not met.  
38 U.S.C.A. § 5110 (West. 2002); 38 C.F.R. §§ 3.400, 4.16 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the veteran's disagreement with the 
effective date assigned following the grant of entitlement to 
TDIU.  Courts have held that once entitlement is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no additional 
discussion of the duty to notify is required.

With regard to the duty to assist, VA has obtained, or the 
veteran has submitted, all relevant medical and lay evidence 
identified by the veteran.  Complete VA treatment records 
from May 1997 to December 2005 are of record, as are several 
opinions from a treating VA doctor.  The veteran's daughter, 
a clinical psychologist, has also provided medical opinions.  
The transcripts of two hearings held at the RO are of record, 
as are documents from the State of Connecticut regarding an 
unemployment compensation hearing.  The Board also notes 
extensive argument submitted by the veteran and his 
representatives.  Social Security Administration disability 
records have not been obtained, as these documents are shown 
by the June 2007 award letter to relate to a time period 
after that in question here.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Effective Date

According to the governing legal and regulatory authority, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later date.  The effective date rules for an increased 
compensation claim apply for a TDIU claim.  Hurd v. West, 13 
Vet. App. 449, 451 (2000).  Generally, the effective date of 
an evaluation and award of compensation for an increased 
rating claim is either the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  (Emphasis added.)

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  Gainful employment 
does not include marginal employment, which is deemed to 
exist when a veteran's earned annual income does not exceed 
the federally established poverty threshold, or when income 
is based on employment in a protected environment, such as a 
family business.  38 C.F.R. § 4.16(a).  TDIU benefits are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU benefits; if there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

In a November 2006 decision, the Board determined that the 
veteran's work with his family construction business was best 
characterized as marginal employment, and that the evidence 
of record established that the veteran would be unable to 
obtain or retain substantially gainful employment outside 
that sheltered environment.  In implementing this grant of 
benefits, the RO assigned an effective date of May 8, 2003, 
the date identified by that office as the date of receipt of 
the formal claim for TDIU.

The veteran contends that an earlier effective date is 
warranted for entitlement to TDIU, based on an earlier 
inferred claim.  The veteran points out that prior to May 
2003, he had initiated a claim for increased evaluation, and 
he argues that VA had an obligation, in compliance with 
stated practice, to consider the claim for increase as 
including a claim for TDIU.  Specifically, he asserts that an 
informal claim for increase in evaluation of PTSD was 
received May 20, 1997, when the veteran sought treatment for 
the condition.  Further, the veteran notes that he filed a 
formal claim for TDIU in a statement to VA received August 
30, 2002, and that on prior occasions, such as at an August 
2000 personal hearing, he had offered evidence of his 
occupational impairment from PTSD.

At the outset, the Board need not determine whether an 
earlier date of receipt of claim exists in this case because 
the effective date for the award of TDIU in this case is 
determined by when entitlement to TDIU is shown.  Regardless 
of the date of claim for TDIU, the award of that benefit may 
not be made effective prior to the date entitlement is shown.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Assuming, 
arguendo, that any of the above-noted statements is 
considered a claim for TDIU, the effective date here remains 
the same, as May 8, 2003 was the earliest date entitlement to 
a TDIU is shown. 

The evidence of record demonstrates that it was not until VA 
examination dated May 8, 2003, that the record contains a 
definitive opinion stating the veteran "could not be 
employed" (emphasis added) if he did not have his own 
business.  All earlier opinions were either speculative or 
qualified.  For example, as late as April 2003, Dr. AWM only 
went so far as to state that the veteran "would have great 
difficulty functioning" in another environment and "I doubt 
strongly that he would be able to tolerate a vocational 
environment that was not protected".  May 8, 2003, is the 
earliest date on which an argument can be made that the 
veteran is shown to be unable to obtain or retain any 
substantially gainful employment (outside of his protected 
position) due to his service connected disabilities.  Prior 
to that date, the opinions as to employability are not 
definitive and the weight of the evidence indicates the 
service-connected disability caused only intermittent 
occupational impairment.

Ignoring the fact that the veteran seeks an effective date 
for a TDIU dating back into a period of time he was 
profitably employed and receiving in excess of $5000 a month 
(albeit at a job best characterized as marginal in view of 
the sheltered nature of the family business where he worked), 
and focusing narrowly on the objective evidence showing the 
impact the veteran's service-connected disabilities have on 
his ability to obtain and maintain work, the Board finds that 
the evidence does not show he was unemployable prior to May 
8, 2003.  

Historically, VA treatment records from 1997 forward reveal 
that the veteran had intermittent problems with his temper 
and demeanor at work.  They do not show that he was 
unemployable.  The veteran was a partner in a family owned 
construction business.  He stressed to VA healthcare 
providers that he had been successful in his business 
pursuits overall.  He did note periodic problems with yelling 
and anger, and stated that he had difficulty dealing with 
people or taking orders.  In May 1999, the veteran reported 
an exacerbation of PTSD symptoms, marked by angry outbursts.  
He stated on treatment, however, that the anger passed and he 
was then much calmer and in control.  Medications helped with 
his mood, though he remained angry and irritable.  The 
veteran stated he could control his anger, and doctors noted 
that work was stable.  Doctors continued to adjust 
medications, as the veteran complained of various side 
effects and often self-adjusted his doses or declined to take 
any medications.  The veteran remained irritable, but 
treatment record reflect improvement.

In a statement date stamped as received in April 2000, the 
veteran's treating VA psychologist, Dr. AWM, stated that in 
his experience, the "severity, intensity, and genuineness" 
of the veteran's PTSD symptoms was unmatched.  While PTSD had 
severely impacted his life, the psychologist indicated that 
the veteran "has worked extremely hard to manage his 
condition and thus has continued to be able to function in 
society and provide for his family."  

At an August 2000 hearing before an RO hearing officer, the 
veteran, as well as his wife and daughter, opined that the 
veteran would be unable to work outside the family business.  
They cited examples of confrontations with workers, clients, 
and subcontractors in which the veteran had grown angry and 
threatening.  The police were called on several occasions.  
They also testified, however, that the veteran was admired 
and respected by his employees, and noted that as long as 
people were hardworking and performing in their jobs, the 
veteran had no problems.  He did have outbursts; the veteran 
submitted a report from the State of Connecticut in 
connection with a claim for unemployment benefits for a fired 
worker.  The reviewer noted the veteran's angry outburst and 
abusive and vulgar language, but also found that this was not 
persistent and repeated behavior.

In March 2001, the veteran's therapist at the Hartford Vet 
Center reported that the veteran was concerned over his anger 
on the job.  His brother-in-law maintained harmony at work.  
The veteran indicated that he had always been a hard, 
resourceful worker, but was worried that he was losing his 
ability to work well with even his best customers and was 
"in a sense" occupationally impaired.  He feared losing the 
business.  

In a March 2002 statement, the veteran indicated he thought 
his PTSD disability matched the criteria for a 70 percent 
rating.  He noted that he experienced near continuous 
depression, and had a heightened startle response.  In 
contrast to these statements, Dr. AWM, noted that even with 
his continued symptoms, the veteran "continues to function 
adequately."  In August 2002, Dr. AWM noted that the veteran 
had been highly successful in business and personally.  Dr. 
AWM indicated that even when PTSD symptoms were noted to be 
aggravated, as in November 2002, the veteran "remains 
functional" due to his strong constitution and coping 
strategies.  The doctor again noted good coping skills, and 
treatment compliance, in January 2003, though he also at that 
time discussed with the veteran the "cost-benefit" of 
seeking a total disability rating despite his "successful 
business and intact family."

In February 2003, Dr. AWM again offered a summary of the 
veteran's disability status and functional capacity.  He 
noted severe PTSD symptoms, but stated that despite these the 
veteran "remains self-employed and is able to function in 
this capacity, with intermittent work and social difficulties 
due to his symptoms."  The doctor did stress that the PTSD 
was among the most severe he had ever seen, and that he did 
not believe the veteran would be able to function 
vocationally in a competitive employment setting in which he 
would be directed by others.  

On the report of an April 2003 mental health care plan 
update, Dr. AWM stated that the veteran had severe and 
chronic PTSD, but "remained functional (married, successful 
business) due to intelligence, strong work ethic, good social 
support."    In an April 2003 correspondence, the doctor 
reiterated his position that the veteran would have 
difficulty functioning vocationally in any employment setting 
where he had to take direction from others.  Dr AWM noted a 
quick temper, rigid view of right and wrong, high standards 
of conduct, hypersensitivity, exaggerated startle reaction, 
and anxiety, and stated that these symptoms caused the 
veteran "difficulty in social function and have, at times, 
caused difficulties in his work.  However, because he is 
self-employed, his job is not jeopardized."  The doctor went 
on to opine that "[a]lthough he has never tried to work in 
any other context, I doubt strongly that he would be able to 
tolerate a vocational environment that was not protected in 
this way."  VA treatment records indicate the veteran 
remained functional at work and home.

During a VA examination dated May 8, 2003, the veteran 
reported marked irritability, interrupted sleep, hyperstartle 
response, and hypervigilance.  It was noted that his family 
was intact and loving.  The examiner noted that the veteran 
was emotionally labile during the interview and became 
tearful, particularly when discussing his difficulties over 
the past few years.  The veteran was observed to try very 
hard to restrain his emotion during the examination.  The 
examiner noted that the veteran owned his own business and 
opined that he "could not be employed" if he did not.  He 
could not stand to work for anyone and be told what to do.  
He has conflicts with inspectors who give him orders or are 
bossy, and he has lost employees because he grows 
"extraordinarily angry."  He also had lost contracts and 
money due to anger issues.

In January 2005 and May 2008, the veteran's daughter, a 
clinical psychologist, opined that he father was not capable 
of working outside the protected environment of the family 
business.  She related that over the past three decades, the 
veteran has demonstrated angry and aggressive behavior at 
work when placed under stress or otherwise confronted.  She 
noted a turn-over of 33 employees since 1997, which she 
related to her father's behavior.

The Board finds that the evidence of record shows that the 
veteran's occupational impairment due to service-connected 
disability was intermittent prior to May 8, 2003.  On that 
date, a VA doctor made the first definitive and unqualified 
statement regarding the veteran's ability to obtain and 
retain gainful employment outside the sheltered environment 
of his family business.  Prior opinions either offer 
qualifications regarding the types of situations which could 
be tolerated or couch the opinion in terms of doubts or 
intermittent impairment.  The treating VA doctor, Dr. AWM, 
stated in both February and April 2003 correspondence that 
impairment of work capacity was intermittent or occurred at 
times.  This is supported by VA treatment records, which 
consistently report that the veteran was generally functional 
and successful at work despite severe PTSD symptoms.  The 
Board accepts that the veteran was employed in a somewhat 
sheltered work environment, but notes as well that the 
veteran was performing work functions and earning 
approximately $5000 a month doing so.  It is clear from the 
record that the veteran performed real work and was not 
merely paid to do a "show up" job.  Furthermore, the record 
prior to May 8, 2003, does not contain evidence showing that 
the veteran's service-connected disabilities preclude him 
from any form of employment outside of the protected 
environment of his current position.

The Board also notes that the history of treatment records 
reflects the veteran's increasing failure over time to fully 
control his emotions and anger.  Medications were helpful, 
but he continued to have problems restraining himself, and 
family members had to step in more and more frequently to 
redirect him or remove him from situations.  The medical 
opinion of May 8, 2003, appears to mark the first time at 
which that degeneration of behavior finally reached the point 
when the veteran's assets as a good leader, hard worker, and 
effective worksite manager were outweighed by his PTSD 
symptomatology.

As this date marks the later point between receipt of a claim 
and the date entitlement arose, it is the proper effective 
date of the award.  38 C.F.R. § 3.400.

	(CONTINUED ON NEXT PAGE)






ORDER

An effective date prior to May 8, 2003, for entitlement to 
TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


